Exhibit 10.24


GUARANTY    
This Guaranty (this "Guaranty") is executed and delivered as of July 27, 2017 by
the undersigned guarantor (the "Guarantor") in favor of Banc of America Leasing
& Capital, LLC, located at One Financial Plaza, Second Floor, Providence, RI
02903-2305 ("BALC"). TVPX AIRCRAFT SOLUTIONS INC., a Utah corporation, not in
its individual capacity, but solely as Owner Trustee under the Trust Agreement
dated July 27, 2017, located at 39 East Eagle Ridge Drive, Suite 201, North Salt
Lake, UT 84054 ("Customer") has requested that BALC enter into that certain Loan
and Aircraft Security Agreement (S/N 218) dated as of July 27, 2017 (as amended,
supplemented or restated from time to time, and together with any and all other
documents, instruments, certificates and other agreements relating thereto, the
"Agreement"), between BALC and Customer, and this Guaranty is a condition to
BALC’s entering into the Agreement. BALC is unwilling to enter the Agreement
with Customer, unless Guarantor absolutely and unconditionally guarantees to
BALC the payment and performance of all such Obligations of Customer at any time
owing to BALC. With knowledge that BALC will enter into the Agreement with or
otherwise extend financial accommodations to Customer in reliance upon the
existence of this Guaranty and the validity and enforceability of the
obligations and liabilities of Guarantor to BALC contemplated hereby, Guarantor
agrees with BALC as follows:
1.
Guaranty. Guarantor guarantees to BALC the prompt payment and/or performance of
all indebtedness, obligations and liabilities of Customer at any time owing to
BALC, whether direct or indirect, matured or unmatured, primary or secondary,
certain or contingent, or acquired by or otherwise created in favor of BALC
arising out of the Agreement, including without limitation any and all rent,
loan, purchase or other installment payments, principal balances, taxes,
indemnities, liquidated damages, accelerated amounts, return deficiency charges,
casualty value payments, transaction expenses and other reimbursements,
administrative charges, all interest, including late charge interest, attorneys’
fees or enforcement and other costs, which may at any time be payable in
connection with the Agreement, together with all claims for damages arising from
or in connection with the failure to punctually and completely pay or perform
such obligations, whether or not such obligations are from time to time reduced
or extinguished and thereafter increased or incurred (collectively, the
"Obligations"). This Guaranty is a guaranty of payment and performance, and not
a guaranty of collection, and Guarantor hereby undertakes and agrees, that if
Customer or Guarantor is in Default (defined below) hereunder for any reason,
Guarantor shall (i) punctually pay any such Obligations requiring the payment of
money, as an obligation for payment due and owing directly from Guarantor to
BALC and without any abatement, reduction, setoff, defense, counterclaim or
recoupment, and (ii) punctually cause Customer to perform any and all
Obligations not requiring the payment of money for the benefit of BALC, as an
obligation for performance due and owing directly from Guarantor to BALC.
Guarantor shall be deemed to be primarily liable for each Obligation and not
merely as a surety thereof.



2.
Absolute, Unconditional, Joint and Several Nature of Guaranty. The obligations
of Guarantor hereunder are absolute, unconditional and irrevocable, may not be
cancelled, terminated, repudiated or rescinded for any reason, and shall be
joint and several with each Guarantor executing this Guaranty and each other
party that may be liable, directly or indirectly, for the payment or performance
of any Obligations. Guarantor shall not be released from any obligations under
or in respect of this Guaranty for any reason, nor shall such obligations be
reduced, diminished or discharged for any reason, including:

(a)Modifications ;Indulgences; Payment Applications. Any modifications,
renewals, or alterations of any agreement, document or instrument relating to
any Obligation; any indulgences, adjustments, preferences, extensions or
compromises made by BALC in favor of Customer or Guarantor or any other party;
or the application of any payments and receipts, by whomever paid and/or however
realized, to any amounts owing by Guarantor or Customer to BALC in such manner
as BALC shall determine in its sole discretion.
(b)Condition of Customer or Guarantor. Any insolvency, bankruptcy, arrangement,
adjustment, composition, liquidation, disability, dissolution, appointment of a
receiver for, or other similar proceeding affecting Customer or Guarantor; any
sale, lease or other disposition of any of the assets of Customer or Guarantor;
any reorganization of, or change in the composition of the shareholders,
partners or members of, Customer or Guarantor; or any termination of, or other
change in, the relationship between Customer and Guarantor.
(c)Invalidity of Obligations or Other Agreements. The invalidity, illegality or
unenforceability of any Obligation for any reason whatsoever, including, but not
limited to: the existence of valid defenses, counterclaims or off-sets to any
Obligation; the violation of applicable usury or other laws by any Obligation;
or the lack of authenticity or genuineness of any document or instrument
relating to the Obligations. This Guaranty shall be in addition to any other
guaranty or other security for the Obligations, and it shall not be prejudiced
or rendered unenforceable by the invalidity or unenforceability of any such
other guaranty or security.
(d)Release of Customer. Any complete or partial release of Customer or any other
party liable for any Obligation for any reason.
(e)Release and Care of Collateral; Status of Liens. Any sale, transfer, release,
surrender, exchange, deterioration, waste, loss or impairment of any property
transferred or assigned by Customer, Guarantor or any other party as collateral
in respect of any Obligation, or otherwise acquired by BALC for lease to
Customer, in connection with the Agreement (collectively, the "Collateral"),
whether negligent or willful; the failure of BALC or any other party to exercise
reasonable care in the care, custody, preservation, protection, sale or other
treatment of any of any Collateral; the failure of BALC or any other party to
create or properly perfect BALC’s rights, title or interests in any Collateral,
or any mortgage, pledge, security interest, transfer or assignment of any
Collateral (a "Lien"); the unenforceability of any Lien; the creation of any
lien or encumbrance on any Collateral in favor of any other party, or the
subordination of any Lien in favor of BALC to any such other lien or
encumbrance; or the taking or accepting by BALC of any other security for, or
assurance of payment of, any Obligation.









--------------------------------------------------------------------------------

Exhibit 10.24


(f)Other Action or Inaction. Any other action or inaction on the part of BALC,
whether or not such action or inaction prejudices Guarantor or increases the
likelihood or amount that Guarantor will be required to pay or perform in
connection with any Obligation pursuant to the terms hereof. It is the
obligation of Guarantor to discharge the Obligations when due, notwithstanding
any occurrence, circumstance, event, action or omission whatsoever, whether or
not particularly described herein. Guarantor is not entering into this Guaranty
in reliance on the value or the availability of any Collateral. Guarantor
acknowledges that Guarantor may be required to pay the Obligations, in full,
without the assistance or support of any other party. Guarantor has not been
induced to enter into this Guaranty on the basis that any party other than
Customer will be liable to perform any Obligations or that BALC will look to any
other party to perform any Obligation. BALC may release, or settle with, the
Customer, any Guarantor, or any other party liable, directly or indirectly, for
the performance of any Obligation, all without affecting the liability of any
other party to this Guaranty. To the extent that this Guaranty is secured by
property of Guarantor, BALC shall not be obligated to release its security
interest in such property until all applicable preference periods have passed
with respect to payments of Obligations made to BALC.


3.
Waivers. Guarantor waives:

(a)Action Against Others. Any right to require BALC to: institute suit or
exhaust remedies against Customer or any other party liable for any Obligation;
enforce BALC's rights in any of the Collateral or other security which is at any
time given to secure any Obligation; enforce BALC's rights against any other
Guarantor or any other party liable on any Obligation; join Customer or any
other party liable for any Obligation in any action seeking to enforce this
Guaranty; or exhaust any other remedies available to BALC or resort to any other
means of obtaining payment or performance of any Obligation.
(b)Notices. Notice of the execution, delivery or acceptance by BALC, Customer or
any other party, of this Guaranty or any document, agreement or instrument
evidencing any Obligation; notice of the amount of credit extended by BALC to
Customer at any time, whether primary or secondary; notice of modifications or
extensions of any Obligation; notice of defaults, or other non-performance by
Customer in connection with any Obligation; notice of the transfer or
disposition by BALC of any Obligation; notice of the repossession, sale or other
disposition of any of the Collateral; notice of the acceptance of this Guaranty
by BALC; demand and presentation for payment upon Customer or any other party
liable for any Obligation; protest, notice of intention to accelerate or notice
of acceleration of any Obligation, notice of protest and diligence in bringing
suit against Customer or any other party; and any other action or inaction on
the part of BALC in connection with this Guaranty or any Obligation.
(c)Subrogation. Any right which Guarantor may at any time have against Customer,
or any other party liable for any Obligation, as a result of the performance by
Guarantor of its obligations under this Guaranty, including, but not limited to
contractual, statutory and common law rights of subrogation, reimbursement,
indemnification, set-off or contribution, until all Obligations owing to BALC
have been paid and performed in full.
(d)Suretyship Defenses. Any defenses which Guarantor may have or assert against
the enforcement of this Guaranty or any Obligation based upon suretyship
principles or any impairment of Collateral.


4.
Representations; Warranties; Covenants. Guarantor hereby represents, warrants,
covenants and agrees that:

(a)Benefit. Guarantor is the 100% beneficial owner of the Customer, and has
received, or will receive, substantial benefit from the agreements and
transactions giving rise to the Obligations and this Guaranty.
(b)Authorization; Enforceability. Guarantor has the form of business
organization indicated below and is and will remain duly organized and existing
in good standing under the laws of the state of its organization and is duly
qualified to do business wherever necessary to perform its obligations under
this Guaranty. This Guaranty has been duly authorized by all necessary action on
the part of Guarantor consistent with its form of organization, does not require
the approval of, or giving of notice to, any governmental authority and does not
contravene Guarantor’s certificate or articles of incorporation or organization
or by-laws or partnership or operating certificate or agreement or similar
organizational documents. This Guaranty does not contravene or constitute a
default under any applicable laws, or any contract, mortgage, agreement,
indenture, or other instrument to which Guarantor is a party or by which it may
be bound. This Guaranty has been duly executed and delivered by Guarantor and
constitutes the legal, valid and binding obligations of Guarantor enforceable in
accordance with their terms except to the extent that the enforcement of
remedies hereunder may be limited under applicable bankruptcy and insolvency
laws, and the equitable discretion of any court of competent jurisdiction. To
Guarantor’s knowledge, there are no actions or proceedings pending or threatened
in writing against or affecting Guarantor or any of Guarantor’s property before
any court, administrative officer or administrative agency that, if decided
adversely, could reasonably be expected to materially and adversely affect the
financial condition or operations of Guarantor to the extent that the ability of
Guarantor to perform its obligations hereunder would be materially impaired or
BALC’s rights under the Loan Documents (as defined in the Agreement) or with
respect to the Collateral are affected thereby.
(c)Access to Information; No Representation by BALC. Guarantor has adequate
means to obtain continuing and sufficient information concerning the financial
and business condition of Customer and other parties liable in respect of the
Obligations. Neither BALC nor any other party has made any representation,
warranty or statement to Guarantor in order to induce Guarantor to execute this
Guaranty.
(d)Subordination. All present and future indebtedness of Customer to Guarantor
("Subordinated Debt") shall be and hereby is subordinated to the prior payment
and performance of all Obligations, and is hereby assigned and transferred to
BALC and pledged as additional security for the payment of the Obligations of
the Customer and the obligations of the Guarantor hereunder. Guarantor shall not
demand or accept payment of, or otherwise cancel, set-off or otherwise discharge
any part of, the Subordinated Debt without the prior written consent of BALC,
provided, however, that for so long as there is no default hereunder or in
connection with the Obligations or the Subordinated Debt, Guarantor may receive
and


2



--------------------------------------------------------------------------------

Exhibit 10.24


Customer may pay (but not prepay, whether or not permitted or contemplated by
the terms of the Subordinated Debt) principal and/or interest or other scheduled
installment payments of Subordinated Debt from Customer. Upon the request of
BALC, Guarantor shall deliver to BALC a certified statement of the outstanding
Subordinated Debt, specifying in detail the time at which permitted payments of
Subordinated Debt were made, if any, and such other information as BALC may
request.
(e)Financial Condition; Solvency. As of the date hereof, and after giving effect
to this Guaranty and the contingent obligations contained herein, Guarantor is
solvent and has assets which, when fairly valued, exceed its liabilities. The
performance of the obligations of Guarantor hereunder will not cause Guarantor
to exceed its ability to pay its debts as they mature, and this Guaranty is made
without any intent to hinder, delay or defraud either present or future
creditors, purchasers or other interested persons.
(f)Financial Reports. Guarantor shall furnish to BALC (i) within one hundred and
twenty (120) days of the close of each fiscal year of Guarantor beginning with
December 31, 2017, Guarantor’s audited consolidated (and, if applicable,
consolidating) balance sheet and statements of shareholders’ equity, cash flows
and statements of operations as of the end of and for such fiscal year, all on a
comparative basis with the prior fiscal year and prepared in accordance with
GAAP, certified by a recognized firm of certified public accountants, (ii)
within sixty (60) days of the close of each fiscal quarter of Guarantor
beginning with June 30, 2017, Guarantor’s audited quarterly consolidated (and,
if applicable, consolidating), balance sheet and statements of shareholders’
equity, cash flows and statements of operations as of the end of and for such
fiscal quarter, all on a comparative basis with the similar fiscal quarter of
the previous year and prepared in accordance with GAAP, certified by the chief
financial officer of Guarantor, (iii) Guarantor shall be deemed to have
satisfied the financial reporting requirements herein if, within the time frames
specified in clause (f)(i) and (f)(ii), Guarantor files with the SEC and its
Forms 10K and 10Q or makes such forms publicly available in electronic format;
and (iv) promptly, such additional financial and other information as BALC may
from time to time reasonably request.
(g)Assignment. BALC may, at any time and without the consent of, but with notice
(to the extent required pursuant to Section 8.5 of the Agreement) to, Guarantor,
assign all or any portion of its rights hereunder to any other party to which
all or any portion of the Obligations are transferred, assigned or negotiated
(an "Assignee") but only in connection with the assignment of the Obligations.
Guarantor shall promptly execute and deliver to BALC or its Assignee an
acknowledgment of assignment in form and substance satisfactory to the
requesting party which, among other things, reaffirms the basic terms and
conditions of the Obligations and this Guaranty, and shall comply with the
reasonable demands of BALC or any such Assignee in order to perfect any such
assignment or transfer. This Guaranty shall not be deemed to create any right in
any party except as provided herein and shall inure to the benefit of, and be
binding upon, the successors and assigns of Guarantor and BALC, provided that
Guarantor shall not assign or delegate any of its rights or obligations
hereunder without the prior written consent of BALC.
(h)Further Assurances. Guarantor will promptly execute any documents and other
records, including, amendments to this Guaranty, and will take such further
action as BALC may reasonably request in order to carry out more effectively the
intent and purposes of this Guaranty and to establish, perfect and protect
BALC’s rights and remedies hereunder and in any Collateral or Subordinated Debt.


5.Default; Performance of Obligations. If (a) Customer defaults in the payment
or performance of any Obligation and such default shall continue after any
applicable grace or cure periods in the Agreement, or (b) if there exists any
event or condition which, with notice and/or the passage of time, would
constitute a default under the Agreement (including any default relating to
Guarantor or this Guaranty), or (c) any representation or warranty of Guarantor
herein or in any certificate, agreement, statement or document furnished at any
time to BALC by or on behalf Guarantor (including without limitation, any
financial information), shall prove to be or to have been false or incorrect in
any material respect; or (d) Guarantor shall fail to perform or observe any
covenant, condition or agreement required to be performed or observed by it
hereunder or in connection with any Obligation, and such failure shall continue
after any applicable grace or cure periods in the Agreement for ten (10) days
after written notice thereof to Guarantor (each of the foregoing being
hereinafter referred to as a “Default”), then the Obligations of Customer shall,
at the sole option of BALC, be deemed to be accelerated and become immediately
due and payable by Guarantor for all purposes of this Guaranty, and Guarantor
shall (i) immediately pay directly to BALC all such Obligations owing to BALC by
reason of acceleration or otherwise (including without limitation, any rent,
liquidated damages, principal or interest payments or balances, fees, other
installments or any other accrued or unaccrued amounts with respect to such
Obligations), irrespective of whether a Default exists relating to Customer, and
notwithstanding any stay, injunction or other prohibition preventing
acceleration of any Obligations against Customer, and (ii) promptly perform all
other Obligations. Guarantor shall be liable, as principal obligor and not as a
surety or guarantor only, for all attorneys' fees and other costs and expenses
incurred by BALC in connection with BALC's enforcement of this Guaranty,
together with interest on all amounts recoverable under this Guaranty,
compounded monthly in arrears, from the time such amounts become due and payable
until the date of payment at the lesser of the Late Charge Rate of interest set
forth in the Promissory Note dated as of even date herewith evidencing
Customer’s Obligations or the highest rate permitted by applicable law. If BALC
is required to return any payment made to BALC by or on behalf of Customer,
whether as a result of Customer's bankruptcy, reorganization or otherwise,
Guarantor acknowledges that this Guaranty covers all such amounts,
notwithstanding that the original of this Guaranty may have been returned to
Guarantor and/or otherwise canceled.


6.Governing Law; Miscellaneous. THIS GUARANTY AND THE LEGAL RELATIONS OF THE
PARTIES HERETO SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES REGARDING
THE CHOICE OF LAW. GUARANTOR CONSENTS TO THE JURISDICTION AND VENUE OF NEW YORK
COURTS IN CONNECTION WITH BALC'S ENFORCEMENT OF ANY OBLIGATIONS UNDER OR IN
RESPECT OF THIS GUARANTY. GUARANTOR HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL
BY JURY


3



--------------------------------------------------------------------------------

Exhibit 10.24


IN ANY ACTION BROUGHT ON OR WITH RESPECT TO THIS GUARANTY. Time is of the
essence in the payment and performance of all Obligations and all of Guarantor's
obligations and liabilities owing to BALC hereunder. This Guaranty constitutes
the entire agreement of Guarantor and BALC relative to the subject matter
hereof, and there are no prior or contemporaneous understandings or agreements,
whether oral or in writing, between the parties hereto with respect to the
subject matter hereof. No subsequent modification of, or supplement to, this
Guaranty shall be enforceable against any party hereto unless the same is in
writing and is duly signed by an authorized officer or representative of the
party against whom enforcement is sought. All communications and notices
provided for herein shall be in writing and shall become effective (i) upon hand
delivery, (ii) upon delivery by an overnight delivery service, or (iii) when
sent by telecopy (with customary confirmation of receipt of such telecopy) on
the business day when sent or upon the next business day if sent on other than a
business day.


[Signature On Next Page]


4



--------------------------------------------------------------------------------

Exhibit 10.24




The undersigned, pursuant to due corporate, limited liability company or
partnership authority, as appropriate, has or have caused this Guaranty to be
executed as of the date first set forth above.




Witness/Attest/Notary Public:


By: /s/ Angelo P. Lopresti
Print Name: Angelo P. Lopresti
                     Notary Public
                     Commonwealth of Massachusetts
                     My Commission Expires November 2, 2023


IPG Photonics Corporation, a Delaware corporation
(Organization ID: 2972875)
                                                                                                                                  By:
/s/ Timothy P.V. Mammen
Print Name:Timothy P.V. Mammen
Print Title: Senior Vice President & Chief Financial Officer
Guarantor Notice Address: 50 Old Webster Road
 Oxford, MA 01540
Guarantor's Taxpayer ID: 04-3444218







5

